internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-117913-99 date date acquiring target state x a b c d e f g h plr-117913-99 this letter responds to your representative’s date request for rulings under sec_368 a c of the internal_revenue_code the code on behalf of the above-captioned taxpayers the information submitted for consideration is summarized below acquiring is organized under the laws of state x and registered under the investment_company act of the act as a diversified open-end management company acquiring has elected to be taxed as a regulated_investment_company ric under of the code acquiring's investment objective is to provide shareholders with income and long-term growth of capital it seeks to obtain its objective by investing in a diversified portfolio of equity securities located outside the united_states target is organized under the laws of state x and registered under the act as a diversified open-end management company target has elected to be taxed as a ric under target's investment objective is to provide investors with income and long-term growth of capital by investing in equity securities located outside the united_states acquiring offers four classes of stock class a shares have a maximum initial sales charge of a percent and are offered to a limited group of investors class b shares incur no initial sales charge when purchased but are subject_to ongoing account maintenance fees and rule 12b-1 of the act distribution fees of b percent and c percent respectively of the fund's average daily net assets attributable to the class b shares and a contingent deferred sales charge cdsc ranging between d percent and e percent if redeemed within f years from purchase in general class b shares will automatically convert into class d shares g years from purchase class c shares incur no initial sales charge when purchased and are subject_to ongoing account maintenance fees and distribution fees under a rule 12b-1 plan of b percent and c percent respectively of the fund's average daily net assets attributable to the class c shares and are subject_to a cdsc of e percent if redeemed within h years from purchase class d shares incur a maximum initial sales charge of a percent and are subject_to an ongoing maintenance fee of b percent target offers only one class of ownership that class is structured similarly to the class c shares of acquiring investors incur no initial sales charge on purchase and shares are subject_to ongoing account maintenance fees and distribution fees of b percent and c percent respectively of the fund's daily net assets and are subject_to a cdsc of e percent if redeemed within h years from purchase plr-117913-99 acquiring and target have entered into an agreement and plan_of_reorganization for what are represented to be valid business reasons pursuant to the agreement the transaction consists of the following steps target will transfer all of its assets and liabilities to acquiring in exchange for an equal value of newly issued acquiring class c common voting_stock target will distribute to its shareholders all of the acquiring stock it received in the transaction the aggregate net asset value nav of the shares issued by acquiring and received by target shareholders will equal the aggregate nav of the outstanding shares of target stock on the date that steps and are consummated hereinafter referred to as the date of the transaction target will dissolve in accordance with the laws of state x and terminate its registration under the act after the transaction acquiring in the ordinary course of its business may sell up to percent of the assets received from target to unrelated parties but will reinvest the proceeds consistent with its investment objectives and policies the following representations have been made in connection with the proposed transaction a the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange b acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for redemptions in the ordinary course of target’s business as an open-end investment_company as required by sec_22 of the act pursuant to a demand of a shareholder and regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction there will be no payments to dissenters as shareholders may redeem their shares at any time c acquiring has no plan or intention to reacquire any of its stock issued in the transaction except in connection with its legal obligations under sec_22 of the act d after the transaction acquiring will use the assets acquired from target in its business except that a portion of these assets may be sold or otherwise_disposed_of in plr-117913-99 the ordinary course of acquiring’s business any proceeds will be invested in accordance with acquiring’s investment objectives acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business e target will distribute to its shareholders the stock of acquiring it receives pursuant to the plan_of_reorganization f the liabilities of target assumed by acquiring and any liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business g following the transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in the continuing business h acquiring target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction i there is no intercorporate indebtedness existing between target and acquiring that was issued or acquired or that will be settled at a discount j acquiring and target each meets the requirements of a regulated_investment_company as defined in sec_368 and ii k acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target l the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject m target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 n acquiring and target have elected to be taxed as rics under sec_851 and for all of their taxable periods including the last short taxable_period ending on the date of the transaction for target have qualified for the special tax treatment afforded rics under the code and after the transaction acquiring intends to continue so to qualify o there is no plan or intention for acquiring the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to acquiring to acquire during the five year period beginning on the date of the transaction with consideration other than acquiring stock acquiring stock furnished in exchange for a plr-117913-99 proprietary interest in target in the transaction either directly or through any transaction agreement or arrangement with any other person except redemptions in the ordinary course of acquiring’s business as an open-end investment_company as required by sec_22 of the act p during the five year period ending on the date of the transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target's stock with consideration other than acquiring stock ii neither target nor any person related as defined in sec_1_368-1 without regard to sec_1 e i a to target will have acquired target stock with consideration other than acquiring stock or target stock except redemptions in the ordinary course of target's business as an open-end investment_company as required by sec_22 of the act and iii no distributions will have been made with respect to target's stock other than ordinary normal regular dividend distributions made pursuant to target's historic dividend-paying practice either directly or through any transaction agreement or arrangement with any other person except for a cash paid to dissenters and b distributions described in sec_852 and sec_4982 of the internal_revenue_code q the aggregate value of the acquisitions redemptions and distributions discussed in paragraphs o and p above will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target on the effective date of the proposed transaction based solely upon the information and representations set forth above we hold as follows the acquisition by acquiring of substantially_all of the assets of target in exchange for voting shares of acquiring stock and acquiring's assumption of target's liabilities followed by the distribution by target to its shareholders of acquiring shares in complete_liquidation will qualify as a reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of target acquiring and target will each be a_party_to_a_reorganization within the meaning of sec_368 target will recognize no gain_or_loss upon the transfer of substantially_all of its assets to acquiring solely in exchange for acquiring voting common_stock and acquiring's assumption of target's liabilities sec_361 and sec_357 target will recognize no gain_or_loss on the distribution of acquiring stock to its shareholders in pursuance of the plan_of_reorganization sec_361 acquiring will not recognize any gain_or_loss on the receipt of the assets of target in exchange for voting shares of acquiring sec_1032 plr-117913-99 the basis of target’s assets in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the reorganization sec_362 acquiring's holding_period for the target assets acquired will include the period during which such assets were held by target sec_1223 the shareholders of target will not recognize any gain_or_loss on the receipt of voting shares of acquiring solely in exchange for their shares in target sec_354 the basis of the acquiring shares received by target shareholders will be the same in the aggregate as the basis of the target shares surrendered in exchange therefor sec_358 the holding_period of the acquiring shares received by target shareholders in exchange for their target shares will include the period during which the exchanged target shares were held provided that the target shares are held as a capital_asset in the hands of the target shareholders on the date of the exchange sec_1223 pursuant to sec_381 and sec_1_381_a_-1 acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder pursuant to sec_1_381_b_-1 the taxable_year of target will end with the close of the date of transfer no opinion is expressed as to the federal_income_tax treatment of the proposed transaction under other provisions of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically no opinion was requested and none is expressed about whether acquiring or target qualifies as a ric that is taxable under subchapter_m part i of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-117913-99 the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
